DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 29 use the following means in the claim:
a) means for performing a first channel access procedure;
b) means for performing a second channel access procedure; and
c) means for communicating with one or more wireless devices.
Regarding the means, specification  in [0191] cites, “means in the form of instructions or data structures and that may be accessed by a general-purpose or special-purpose computer, or a general-purpose or special-purpose processor.
Claim Objections

Claims 5, 7, and 26 are objected to because of the following informalities:  
Claims are inconsistent with respect resource allocations for the first component and the second component for the first fixed frame and the second fixed frames respectively. In these claims resources are being used by components even if they are not configured to use them. Unless any special scenario is included, e.g., claims 6, 8, and 27, which are dependent on these claims, these claims are apparently in conflict with claims, e.g., claim 2 .  
Examiner suggests merging these claims with claims depending on them, e.g. with claims 6, 8, and 27 respectively. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over TIIROLA et al. (US 2022/0015143 A1), hereinafter ‘Tiirola” .
Claims 1, 22, 29 and 30:
Regarding claim 1, Tiirola teaches ‘a method for wireless communications at an integrated access and backhaul node communicating with ‘at least a parent node’, and ‘with at least a child node’ (Tiirola: Fig. 4e illustrates IAB node communicating with parent node 4020 and a child node 4040; see [0045], lines 1-8 and [0046], lines 1-4). 
Tiirola however does not expressly teach about ‘a first component’, used for communicating with a parent node, and ‘a second component’ for communication with a child node.
Though Tiirola does not expressly teach about a first component and a second component, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention , the presence of such components for communication because the IAB node does communicate with a parent node and a child node, as illustrated in Fig. 4e and discussed above.
Tiirola teaches, ‘performing a second channel access procedure for a second fixed frame period associated with the second component, the second fixed frame period staggered in time with respect to the first fixed frame period in accordance with an offset’ (Tiirola: [0033], lines 5-9, “while the frequency band is the same for uplink (230) and downlink (240) transmissions, they do not use the frequency band for transmissions simultaneously but are allocated separate time slots for using the frequency band”; See Fig. 2b; see also [0045] describing communication with reference to Fig. 4e); and 
‘communicating with one or more wireless devices during a first channel occupancy time associated with the first fixed frame period, during a second channel occupancy time associated with the second fixed frame period, or a combination thereof based at least in part on performing the first channel access procedure and the second channel access procedure’ (Tiirola: [0047], lines 1-5, “[0047] In FIG. 4e there is further link (4045) which is an access downlink and link ( 4035) which is an access uplink between the IAB ; node (4010) and a terminal device (4030). The IAB node (4010) schedules transmission between the IAB node (4010) and the terminal device (4030)”; see also [0048] and [0049] disclosing “dynamic capacity allocation between downlink and uplink and between parent backhaul links and child links”; the disclosures regarding dynamic allocation implies a combination of first frame period and second frame period).
Claim 22 is for an apparatus implementing method of claim 1. The claim is a change in category with respect to claim 1. Presence of processor, memory and instructions stored in the memory are disclosed in Fig. 9 and [0075]. Claim elements have been discussed above in claim 1. Claim is rejected based on rejection of claim 1. 
Claim 29 is for an apparatus implementing method of claim 1 and executed by means for performing the method of claim 1. Claim elements have been discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claim 30 is for a non-transitory computer-readable medium. The claim is a change in category with respect to claim 1. Claim elements are discussed above in claim 1. Claim elements have been discussed above in claim 1. Claim is rejected based on rejection of claim 1.
Claims 2 and 23:
Regarding claim 2, Tiirola teaches the method of claim 1 (discussed above),  further comprising: ‘identifying a configuration for the integrated access and backhaul node, the configuration indicating one or more parameters associated with the first fixed frame period, the second fixed frame period, or both’ (Tiirola: [0042], “donor node (and/or CU) is configured to have an overall control of the radio resources”; “[0052] In some example embodiments, a CU may determine a semi-static resource configuration separately for each IAB node”; Resource configuration for time domain is discussed above in claim 1 with respect to disclosure by Tiirola in [0033]); and 
‘identifying the offset between the first fixed frame period and the second fixed frame period based at least in part on the identified configuration, wherein the second fixed frame period staggered in time with respect to the first fixed frame period in accordance with the identified offset’ (discussed above in claim 1 with respect to disclosure by Tiirola in [0033], lines 5-9).
Claim 23 is for an apparatus implementing method of claim 2. The claim is a change in category with respect to claim 2. Claim elements are discussed above in claim 2. Claim is rejected based on rejection of claim 2. 
Claims 3 and 24:
Regarding claim 3, Tiirola teaches the method of claim 2 (discussed above), further comprising: receiving, from an integrated access and backhaul donor node, control signaling indicating the configuration (implied by the disclosure in Tiirola: [0042],  “donor node (and/or CU) is configured to have an overall control of the radio resources”).
Claim 24 is for an apparatus implementing method of claim 3. The claim is a change in category with respect to claim 3. Claim elements are discussed above in claim 3. Claim is rejected based on rejection of claim 3. 
Claims 4 and 25:
4. The method of claim 2, wherein the one or more parameters comprise a starting time for the first fixed frame period, a starting time for the second fixed frame period, a duration of the first fixed frame period, a duration of the second fixed frame period, 4 or any combination thereof.
Claim 25 is for an apparatus implementing method of claim 4. The claim is a change in category with respect to claim 4. Claim elements are discussed above in claim 4. Claim is rejected based on rejection of claim 4. 
Claims 9 and 28:
Regarding claim 9, Tiirola teaches the method of claim 1 (discussed above). 
Though Tiirola does not expressly teach, ‘refraining from communicating at the first component during an idle period of the second fixed frame period associated with the second component’, it would have been obvious to a person of ordinary skill based on the discussion above in claim 2 regarding time resource allocation for the first frame period and the second frame period for the first component and the second component respectively. Resources are to be used as configured and not based on whether resource for other component is being used or not.
Claim 28 is for an apparatus implementing method of claim 9. The claim is a change in category with respect to claim 9. Claim elements are discussed above in claim 9. Claim is rejected based on rejection of claim 9.

Regarding claim 10, Tiirola teaches the method of claim 9 (discussed above).  
Though Tiirola does not expressly teach, ‘determining that the second component is communicating during the second fixed frame period, wherein refraining from communicating at the first component is based at least in part on the determining’, is obvious as per the reasoning discussed above in claim 9. The same reason is applicable here.
Regarding claim 11, Tiirola teaches the method of claim 1 (discussed above).
Though Tiirola does not expressly teach ‘the method comprising: refraining from communicating at the second component during an idle period of the first fixed frame period associated with the first component’, is obvious as per the reasoning discussed above in claim 9. The same reason is applicable here.
Regarding claim 12, Tiirola teaches the method of claim 11 (discussed above).
The claim, ‘method further comprising: determining that the first component is communicating during the first fixed frame period, wherein refraining from communicating at the second component is based at  least in part on the determining’, is obvious as per the reasoning discussed above in claim 9. The same reason is applicable here.
Regarding claim 13, Tiirola teaches the method of claim 11 (discussed above).
Tiirola does not expressly teach the claim, ‘wherein a second idle period of the second fixed frame period associated with the second component comprises the idle period of the first fixed frame period’.
Though not expressly taught by Tiirola, the claim would have been obvious to one of ordinary skill in the art based on disclosure by Tiirola regarding switching points, “[0069] It is also to be noted that in the examples mentioned above, a COT may comprise multiple switching points between portions available for downlink transmission and portions available for uplink transmission, which may provide improved latency performance without increasing overhead of frequent channel access procedures unreasonably. If multiple switching points are used in within a COT, channel access procedures need to take that into account”. Taking switching points into account may imply synchronized idle periods and teaching of the claim
Regarding claim 14, Tiirola teaches the method of claim 13 (discussed above).
The claim, ‘wherein the second idle period begins at a same time as the beginning of the idle period of the first fixed frame period’ is obvious based on discussion of synchronized idle periods for two fixed frame periods. 
Though Tiirola does not expressly teach, ‘wherein a channel occupancy time of the second fixed frame period is smaller than a channel occupancy time of the first fixed frame period’, It would have been obvious to a person of ordinary skill in the art because more communication happens with the parent node compared to the child node or user stations. IAB node communicates data coming from both child IAB and user equipments to the parent node and similarly transmission on the opposite direction.
Regarding claim 15, Tiirola teaches the method of claim 1 (discussed above), further comprising: ‘performing the first channel access procedure for the first component in accordance with a first access mode; and performing the second channel access procedure for the second component in accordance with a second access mode’ (Tiirola: [0074], “[0074] The example embodiments discussed above provide various advantages. Some of the advantages include supporting any number of hops, supporting of operation without cross-link interference, supporting both dynamic and semi-dynamic resource partitioning between various links, such as backhaul link, access link, downlink and uplink”).
Regarding claim 16, Tiirola teaches the method of claim 15 (discussed above), ‘wherein the first access mode is different from the second access mode’ (support of both types of access modes imply that the access mode for the first component and access mode for the second component may be different).
Regarding claim 17, Tiirola teaches the method of claim 15 (discussed above), wherein the first access mode is the same as the second access mode (implied by the discussion above in claim 15).
Regarding claim 18, Tiirola teaches the method of claim 15 (discussed above), ‘wherein the first access mode, the second access mode, or both comprise a dynamic access mode, a semi-static access mode, or a combination thereof’ (discussed above in claim 15).
Regarding claim 19, Tiirola teaches the method of claim 1 (discussed above), wherein performing the first channel access procedure, the second channel access procedure, or both comprises: monitoring one or more channels for a time period, wherein communicating with the one or more wireless devices is based at least in part on the monitoring (Tiirola: [0072], lines 5-10, “In some example embodiments, additionally or alternatively PDCCH monitoring may be performed. Then backhaul data is received and transmitted according to the structure of the COT (S77)”).
Regarding claim 20, Tiirola teaches the method of claim 19 (discussed above), ‘wherein the first channel access procedure, the second channel access procedure, or both comprise a single slot listen before talk  procedure’ (Tiirola: [0072], lines 8-10, “In some example embodiments, type 2 LBT may be performed before the beginning of the uplink transmission:’ the type 2 LBT may be a single slot LBT process).
Regarding claim 21, Tiirola teaches the method of claim 1 (discussed above), ‘wherein the first component comprises a mobile terminal component and the second component comprises a distributed unit component’ (Tiirola: [0048] “The IAB node (4010) comprises a mobile terminal, MT, functionality that facilitates reception of parent backhaul downlink and transmission of parent backhaul uplink. The IAB node (4010) further comprises distributed unit, DU, functionality which is separate from the MT functionality. The DU functionality facilitates e.g. transmission of child backhaul downlink and access link and reception of child backhaul uplink and access link”).

Allowable Subject Matter
Claims 6, 8, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) WO 2020/065039 teaches method, system and apparatus in a network node configured as an integrated access backhaul, IAB, node to communicate with a parent node and a child node and or a wireless device (WD);
	b) WO 2020/181287 A1 teaches backhaul communications for an integrated access and backhaul node (IAB) operating in a wireless network;
	c) WO 2021/009665 A1 teaches crosslink interference (CLI) management in IAB nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462